Title: To Alexander Hamilton from Philip Schuyler, 15 [June] 1802
From: Schuyler, Philip
To: Hamilton, Alexander



Junction of Canada with woodCreek [Verona, New York] Tuesday [June] 15 1802
My Dear Sir

On Sunday a letter from Mrs. Church announced the happy delivery of My Dear Eliza, and that She and the child, were in as good health as could be expected and wished for. On this Event, I must Sincerely congratulate you and her. May I soon learn that she is perfectly restored.
It is more than probable that soon after my return to albany I shall have the pleasure of seeing [you] at New York.
The very heavy rains which fell in the two preceeding weeks to this, has injured the country to a very extensive Amount, and retarded the progress of the works for improving the navigation of Wood Creek. I hope nevertheless to finish one lock and Its dam, by the 10th of next month, when I shall return to Albany—passing in my boat thro the lock.
I have been so actively employed since my arrival here on the 2d Instant, that I enjoy perfect health.
We have excellent Mutton here, and as fine and fat Salmon as ever was dished, and I believe as cheap as cod at the New York Market. I gave half a dollar for a very fine one weighing more than 19lt. They are taken four miles and an half from this.
You My beloved Eliza & the Children all participate in my warmest Affections.
Adieu My Dear Sir   Most truly yours

Ph: Schuyler
General Hamilton

